     4:03-cr-00372-TLW        Date Filed 07/28/20      Entry Number 227        Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 FLORENCE DIVISION


 United States of America,                          Criminal No. 4:03-cr-00372-TLW

        v.
                                                                      Order
 Lonnie Lamont Dozier.



       The defendant was ordered detained on May 21, 2020 by order of United States Magistrate

Judge Thomas E. Rogers, III. ECF No. 221. The Court scheduled a supervised release revocation

hearing in this matter for July 21, 2020, to proceed by videoconference pursuant to Section

15002(b)(1)(F) of the Cares Act, Pub. L. No. 116-136. The Court is required to have the consent

of the defendant to conduct a supervised release revocation hearing. CARES Act, Pub. L. No. 116-

136, § 15002(b)(1)(F). Due to the circumstances of this matter, the Court did not receive consent

to conduct a videoconference supervised release revocation hearing.

       Therefore, the Court held a status conference by videoconference. The defendant was

present by videoconference from the Florence County Detention Center. During the proceeding,

the parties provided information about the status case. At the request of the defendant, and with

consent of the Government, the Court granted a consent motion for a continuance. If, ultimately,

the violations are not contested and the defendant consents to proceeding by videoconference, the

parties are instructed to notify the Court so that a videoconference supervised release revocation

may be scheduled. Absent consent, the Court intends to proceed with an in-court revocation

hearing as soon as it is safe in light of the COVID-19 pandemic.




                                                1
     4:03-cr-00372-TLW     Date Filed 07/28/20   Entry Number 227     Page 2 of 2




                                                    s/ Terry L. Wooten_____________
                                                    Senior United States District Judge

July 25, 2020
Columbia, South Carolina




                                          2
